In an action to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Kings County *1015(Dabiri, J.), entered May 5, 2009, which, upon an order of the same court dated March 6, 2009, inter alia, granting the defendant’s motion pursuant to CPLR 3216 to dismiss the complaint, and denying that branch of the plaintiffs cross motion which was to extend the time to file the note of issue and certificate of readiness, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the defendant’s motion pursuant to CPLR 3216 to dismiss the complaint, and in denying that branch of the plaintiffs cross motion which was to extend the time to file the note of issue and certificate of readiness (see Rodriguez v Five Towns Nissan, 69 AD3d 833 [2010]; Davis v Cardiovascular Consultants of Long Is., P.C., 65 AD3d 1076 [2009]).
The plaintiffs remaining contentions are without merit. Dillon, J.P., Miller, Chambers and Lott, JJ., concur.